Citation Nr: 1034415	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  04-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent prior to November 4, 2009, for service-connected bipolar 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from September 1992 to February 
1997.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In December 2006 and July 2009 the Board remanded 
the case for further development.  The requested development has 
been completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Prior to August 27, 2004, the Veteran's service-connected 
bipolar disorder was manifested by symptoms including depression, 
sleep disturbance, chronic anxiety, irritability and some memory 
impairment that resulted in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but did not 
cause occupational and social impairment, with reduced 
reliability and productivity; there was no evidence of 
circumstantial, circumlocutory, or stereotyped speech, difficulty 
understanding complex commands, impaired judgment, impaired 
abstract thinking, or difficulty establishing and maintaining 
effective work and social relationships attributed to her bipolar 
disorder.

3.  Since August 27, 2004, the Veteran has been shown to have 
total occupational and social impairment due to her bipolar 
disorder.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 30 
percent for bipolar disorder prior to August 27, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9432 
(2009).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for a 100 percent initial disability rating for bipolar 
disorder are met since August 27, 2004.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9432 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.

In reviewing the Veteran's claim of entitlement to an initial 
disability rating in excess of 30 percent for bipolar disorder, 
prior to November 4, 2009, the Board observes that the Veteran is 
challenging an initial evaluation following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Id. at 490-91.  

The RO issued VCAA notice to the Veteran in January 2003, 
February 2007, May 2007, January 2008, December 2008, March 2009 
and July 2009 letters which informed her of the evidence 
generally needed to support claims of entitlement to increased 
disability ratings; what actions she needed to undertake; and how 
the VA would assist her in developing her claim.  The January 
2008 letter also informed her of the evidence needed for the 
assignment of evaluations and effective dates for initial awards 
of service connection.  Dingess.  Although the VCAA notice 
letters were provided to the Veteran after her claim was 
adjudicated, the subsequent readjudication of the claim has cured 
any defect with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided with several opportunities 
to submit evidence and argument in support of her claims.  
Therefore, the Board finds that any defect with respect to the 
timing of the receipt of the VCAA notice requirements for her 
claims is harmless error in this case.  

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  The Board notes that the Veteran's 
service treatment records, VA medical treatment records and 
evaluations are of record, as well as private treatment records 
and the Veteran's written contentions regarding the circumstances 
of her disability, and these records were reviewed by both the RO 
and the Board in connection with the Veteran's claim.  The 
Veteran identified private treatment records which VA was 
informed by the health care provider would not be provided.  The 
record documents efforts by VA to obtain these records.  The 
Veteran has been informed that VA could not obtain these records 
and she was advised to submit any copies she might have.  

With respect to the VA compensation examinations provided the 
Veteran in November 2000 and July 2007, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  In this case, the Board finds that 
the November 2000 and July 2007 VA psychiatric examinations are 
adequate, as they were predicated on a review of the claims files 
and all pertinent evidence of record as well as on examinations, 
and provide medical information needed to address the rating 
criteria relevant to this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  There remains no issue as to 
the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2009).  Any duty imposed on VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, 487 F. 3d (Fed. Cir. 
2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Similarly where a veteran appeals the initial rating assigned for 
a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected bipolar disorder is currently 
rated as 30 percent disabling prior to November 4, 2009, and 100 
percent disabling since, under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  Under this Code, a 30 percent 
rating is assigned when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  A 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  A 70 percent rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsession rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.  A 100 percent 
rating is granted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  

Prior to August 27, 2004

A March 2000 private treatment record shows the Veteran 
complained of something being wrong that was driving her crazy.  
She complained of feeling guilty all the time and of being self-
destructive.  She described herself as being very moody and 
depressed for two weeks of every month.  She had extreme anxiety 
and depression at times.  She reported that she enjoyed her 
children and felt that her husband was great, but that she was 
really hard on him at times.  She had a history of alcoholism, 
but had been sober for approximately a year and a half.  She 
enjoyed doing things with her husband and friends and was 
currently taking computer science classes two nights a week.  The 
examiner opined that the Veteran had a high level of anxiety and 
probable underlying depression.  She was started on Celexa and 
encouraged to start long-term therapy.

The Veteran underwent a VA psychiatric examination in November 
2000.  At that time she complained of major surges of energy and 
that the medication Celexa made her more manic.  She reported 
major mood swings and difficulty sleeping, averaging two hours of 
sleep a night.  She complained of being extremely irritable and 
of crying to herself for days.  She further reported hearing 
voices the previous spring.  Mental status examination revealed 
the Veteran to be cooperative during the interview, but somewhat 
anxious.  She was of average intelligence and her speech was 
within normal limits.  She was oriented to time, place and 
person.  Her memory function for events was rather impaired and 
her motor activity was agitated and restless.  The Veteran's 
judgment was assessed as fair.  She exhibited no evidence of 
hallucinations, delusions or disorganized thinking.  The examiner 
noted that she was able to concentrate and take courses at the 
state college.  She reported that she had suicidal ideation, but 
was aware that she had daughters and was in control.  The 
diagnosis was mixed bipolar disorder.  The examiner noted her 
long history of alcohol and substance misuse and assigned a GAF 
of 57. 

The Board finds that the overall disability picture does not more 
closely approximate the criteria for an initial 50 percent rating 
under Code 9432 prior to August 27, 2004.  38 C.F.R. § 4.7.  
Specifically, the medical evidence is negative for objective 
evidence of flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks, difficulty in understanding 
complex commands; or impaired judgment, or abstract thinking.  
Although the Veteran reported sleep disturbance, anxiety, 
irritability and suicidal thoughts, and the objective evidence 
indicated she experienced memory impairment prior to August 27, 
2004; the overwhelming objective evidence does not support the 
conclusion that it significantly impaired her socially or 
occupationally.  The objective psychiatric examinations do not 
show evidence of sustained social and occupational impairment due 
to her service-connected bipolar disorder symptoms alone which 
would support a higher evaluation.  In this respect, the Board 
acknowledges the November 2000 VA examiner's finding that her 
memory was impaired and that she reported some suicidal ideation, 
but indicated that consideration of her children had her in 
control.  However, there is no evidence of significantly reduced 
reliability or productivity resulting from her diagnosed bipolar 
disorder.  At the time of the examination she reported that she 
enjoyed her children and doing things with her friends and her 
husband.  There is no other evidence of social impairment that 
would warrant an increased evaluation.  Further, social 
impairment alone may not be a basis for the disability rating.  
38 C.F.R. § 4.126(b).  Moreover, the November 2000 VA examiner 
specifically noted that the Veteran was able to take college 
courses at the time of the examination.  Finally, the objective 
findings reported on mental status examination, including no 
impairment of thought processes or communication, or impaired 
judgment, do not support the conclusion that the disability is of 
the severity contemplated for a 50 percent evaluation under Code 
9432 prior to August 27, 2004.

In reaching this conclusion, the Board takes note of the only GAF 
score assessed during this period.  As noted above, the November 
2000 VA psychiatric examination shows the Veteran was assessed 
with a GAF score of 57.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging 
between 51- 60 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  See 38 C.F.R. § 4.126 (2009); see also 
VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 43,186 
(Aug. 18, 1995)).  The Veteran's GAF score of 57 is indicative of 
no more than moderate symptoms.

Taking into consideration the Veteran's only GAF score associated 
with her diagnosed bipolar disorder during this period and the 
impairment from the signs and symptoms of that disorder as 
described in the March 2000 treatment record and the November 
2000 VA psychiatric examination, the Board finds that her 
occupational and social impairment due to her bipolar disorder 
represents no more than a 30 percent disability rating during 
this period.  The Veteran had not sought psychiatric treatment 
prior to March 2000 and the objective findings regarding her 
psychiatric symptoms on mental status examination, including 
coherent thought process, without objective evidence of flattened 
affect, circumlocutory or stereotyped speech, frequent panic 
attacks, impaired judgment, or impaired abstract thinking do not 
support the conclusion that the disability is of the severity 
contemplated for a 50 percent evaluation, under Code 9432, prior 
to August 27, 2004.  In determining whether the Veteran meets the 
criteria for a higher rating, the Board must consider whether the 
Veteran has deficiencies in most of the following areas: work, 
school, family relations, judgment, thinking, and mood.  Bowling 
v. Principi, 15 Vet. App. 1, 11 (2001).

In reaching this conclusion, the Board acknowledges the Veteran's 
belief that her bipolar disorder symptoms are more severe than 
the current disability rating reflects and that she had objective 
evidence of memory impairment as a result of these symptoms.  
However, the Board finds more probative, that despite her noted 
complaints, there is no indication of any commensurate symptoms 
as contemplated in the criteria for a 50 percent disability 
rating during this period.  Moreover, the Board notes that the 
Veteran was able to maintain a relationship with her husband, 
children and family friends during this period and was able to 
take some college courses.  For these reasons, the Board finds 
that the preponderance of the evidence is against an initial 
disability rating greater than 30 percent for bipolar disorder, 
prior to August 27, 2004.  38 C.F.R. § 4.3.  

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected bipolar disorder caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability prior to August 27, 2004.  
In the absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the Veteran's 
service-connected bipolar disorder under the provisions of 38 
C.F.R. § 3.321(b)(1) have not been met prior to August 27, 2004.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Since August 27, 2004

On August 27, 2004, the Veteran was admitted to a private 
hospital for evaluation and treatment of her chronic depression.  
At the time of her admission she complained of manic episodes.  
It was noted that she had been diagnosed with manic depressive 
disorder and had stopped taking her medication for the disorder 
one year prior to her admission.  In the month prior to her 
admission, her behavior had been progressively escalating.  She 
had been spending a lot of money on her friends and had become 
sexually promiscuous.  Her husband had discovered her with her 
boyfriend.  She complained of racing thoughts, poor sleep, 
anorexia, erratic behavior and not caring for her own safety.  
She had also been using drugs in the last two years.  At the time 
of her admission, she denied any suicidal ideation because she 
did not consider it an option due to her children.  Mental status 
examination revealed the Veteran to be alert, attentive and 
communicative.  She was cooperative.  She exhibited gross mood 
lability and became easily tearful and emotional when talking 
about her illness, her children or the conflict between her 
husband and boyfriend.  Her speech was somewhat pressured.  She 
was not suicidal or homicidal.  She was not psychotic.  
Cognitively, she was grossly intact in terms of registration and 
recall and in language skills.  Her insight and judgment were 
grossly impaired regarding her illness and medications.  The 
diagnoses were bipolar disorder, alcohol dependency in remission, 
cannabis abuse and histories of cocaine and ecstasy abuse.  The 
GAF score at admission was 30 and the GAF scores within the last 
year were assessed as being between 45 and 55.  

The Veteran was again afforded a VA psychiatric examination in 
July 2007.  At that time she reported that she had not been 
employed since her discharge from service, in part because she 
was a stay-at-home mother.  However, she believed that she was 
unable to work at the time of the examination.  She reported that 
she became very upset when she experienced injustices and got 
into arguments that would lead to her being fired.  At the time 
of examination, she was in the process of getting a divorce.  Her 
husband had primary custody of the children and she had weekly 
visitation rights.  The Veteran reported that she stayed at home 
and did nothing but watch TV.  She lived with a male friend who 
did most of the shopping.  She often did not leave the house for 
a week or more at a time.  She reported that she had been sober 
for 9 years.  

Mental status examination revealed the Veteran to be over-
talkative and pleasant.  There was no overt evidence of a thought 
disorder and she denied delusions, hallucinations or ideas of 
reference.  She reported suicidal thoughts, but believed she 
would never act on them because of her children.  She was able to 
maintain her activities of daily living and was oriented in all 
spheres.  She reported trouble with her short-term memory.  She 
also reported the recent development of significant obsessive 
compulsive symptoms, becoming extremely anxious when things were 
not in their precise place in her apartment.  The rate and flow 
of her speech was somewhat pressured but she was able to be 
redirected.  She reported not having a manic episode for about 2 
years, but did have ongoing depression.  She reported sleeping 
from midnight to approximately 10:00 or 11:00 AM, getting up and 
down during the night.  The diagnosis was bipolar disorder, 
currently depressed phase.  The examiner assessed her GAF score 
as 49.  The examiner opined that the Veteran was currently 
depressed, isolated, fearful and missing her children.  The 
examiner further opined that she appeared to be incapable of 
working at that time due to her depression.

An October 2008 private psychiatric summary indicates that the 
examiner had first seen the Veteran for consultation in November 
2005, and that she had previously been treated by his colleague 
since May 2000.  The examiner noted that Veteran's symptoms were 
severe and that her current depression had caused her to become 
more moody, more withdrawn, to have self-mutilating behavior and 
to be ineffective at home.  The examiner noted that her children 
were presently living with her husband because she was unable to 
care for them at the time.  Her symptoms had improved in the last 
3 years.  She had recently been able to get housing and had 
started to see her children at a neutral meeting ground.  The 
examiner concluded that due to the complex nature of her 
diagnosis and past, the Veteran's prognosis was still guarded.  

A December 2008 addendum to the July 2007 VA psychiatric 
examination confirms the earlier diagnosis as well as prognosis.  
The examiner opined that it appeared that the Veteran continued 
to be unemployable.

In a February 2009 letter, the Veteran's private treating 
psychiatrist indicated that while the Veteran's symptoms had 
improved with her compliance with medication her prognosis 
remained guarded.

Reviewing the record and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the evidence supports a 100 
percent disability rating for bipolar disorder since August 27, 
2004.  The Veteran does not meet all of the criteria set forth 
under Diagnostic Codes 9432; however, it is not necessary that 
all of the particular symptoms described in the rating criteria 
for a particular degree of disability be present.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  

The July 2007 VA examiner noted the Veteran's obsessive-
compulsive symptoms as well as her social isolation from her 
children.  The October 2008 private examiner found the Veteran to 
have severe depression symptoms and opined that her prognosis was 
guarded.  The July 2007 VA psychiatrist opined that the Veteran's 
bipolar disorder symptoms made her unemployable, and again opined 
that she continued to be unemployable by such in December 2008.  

Moreover, the August 2004 private hospital treatment record and 
the July 2007 VA examiner indicated that the Veteran's GAF scores 
were 30 and 49 respectively.  A GAF score ranging 41 to 50 is 
contemplated for serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning.  GAF 
scores in the 31 to 40 range indicate some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores ranging 
from 21 to 30 indicate behavior considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home, or friends).  

As noted previously, it is not necessary that all of the 
particular symptoms described in the rating criteria for a 
particular degree of disability be present, and it is evident 
from the medical evidence that the level of impairment more 
nearly approximates a 100 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  Accordingly, the Board finds that, since August 27, 
2004, the severity of the disability at issue is more 
appropriately reflected by a 100 percent evaluation.  The benefit 
of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 9411.

Finally, in reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations have 
been considered, whether or not they were raised by the veteran.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. 
§ 3.321(b)(1).  In this case, however, there has been no showing 
that the Veteran's service-connected bipolar disorder has caused 
marked interference with employment beyond that contemplated by 
the schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of her disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-connected 
bipolar disorder under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. 
App. 111 (2008).


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for bipolar disorder, prior to August 27, 2004, is 
denied.

Entitlement to an initial disability rating of 100 percent for 
bipolar disorder since August 27, 2004, is granted, subject to 
the rules and regulations governing the payment of VA monetary 
benefits.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


